
	
		II
		112th CONGRESS
		1st Session
		S. 1712
		IN THE SENATE OF THE UNITED STATES
		
			October 13, 2011
			Mr. Brown of
			 Massachusetts (for himself, Mr.
			 Tester, Mr. Barrasso, and
			 Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To increase transparency in the payment of judgments and
		  settlements by agencies, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Transparency in Judgment Payments
			 Act of 2011.
		2.Disclosure of
			 paymentsSection 1304 of title
			 31, United States Code, is amended by adding at the end the following:
			
				(d)(1)Not later than 30 days
				after the payment of a final judgment, award, or compromise settlement under
				this section, the Secretary of the Treasury shall publish electronically
				(including on a dedicated, publicly accessible Web site), in a manner
				consistent with applicable Federal privacy law—
						(A)the agency responsible for the
				payment;
						(B)a citation to the provision of law
				under which the claim was made;
						(C)the amount to be paid;
						(D)the amount of any interest to be
				paid;
						(E)the amount of any attorney fees to be
				paid; and
						(F)for any case filed in a court—
							(i)the case number for the case that
				resulted in the judgment, award, or settlement; and
							(ii)the court in which the case was
				filed.
							(2)The information published under
				paragraph (1) shall contain separate sections for claims filed in court and
				administrative claims.
					(3)(A)The Secretary of the
				Treasury shall submit to the Committee on the Judiciary and the Committee on
				Homeland Security and Governmental Affairs of the Senate and the Committee on
				the Judiciary and the Committee on Oversight and Government Reform of the House
				of Representatives a quarterly report that contains—
							(i)any information published under
				paragraph (1) during the preceding quarter; and
							(ii)a confidential appendix that
				includes, for each case or claim described in clause (i), the identity of the
				plaintiff, counsel for the plaintiff, and the defendant.
							(B)A report under subparagraph (A) shall
				be exempt from disclosure under section 552 of title 5. For purposes of section
				552 of title 5, this paragraph shall be considered a statute described in
				subsection (b)(3)(B) of such section
				552.
						.
		3.Litigation
			 management
			(a)In
			 generalChapter 6 of title 5,
			 United States Code, is amended by adding at the end the following:
				
					613.Litigation
				management
						(a)Each agency, in consultation with the
				Attorney General of the United States and consistent with applicable Federal
				privacy law, shall submit to the Committee on Homeland Security and
				Governmental Affairs of the Senate and the Committee on Oversight and
				Government Reform of the House of Representatives an annual report
				describing—
							(1)any civil action filed or pending against
				the agency or any employee of the agency; and
							(2)any settlements entered by or final
				judgments entered against the agency or any employee of the agency.
							(b)The report required under subsection (a)
				shall include—
							(1)a summary of—
								(A)the number of civil actions filed, pending,
				or settled;
								(B)the number of civil actions for which more
				than 36 months have passed since the date the action was filed;
								(C)the number of claims—
									(i)made under a statute or regulation;
				and
									(ii)alleging a violation of a statute or
				regulation;
									(D)the number of judgments entered for and
				against the agency;
								(E)the number of settlements or consent
				decrees involving the agency;
								(F)the number of judgments entered under
				seal;
								(G)the number of
				settlements or consent decrees involving a confidentiality agreement or
				order;
								(H)the total amount of all judgments,
				settlements, and attorney fees paid by or on behalf of the agency; and
								(I)the total number of agency rulemakings or
				other actions commenced due to a judgment or settlement;
								(2)for each filed or pending civil action, a
				summary of the action that—
								(A)describes—
									(i)the nature of the action;
									(ii)the cause of action asserted, including
				specific statutory references;
									(iii)the nature and amount of relief
				requested;
									(iv)whether the plaintiff is a party to any
				other litigation against the agency;
									(v)whether a claim for attorney fees has been
				made, and if so, the statutory basis for the claim;
									(vi)the date the
				action was filed; and
									(vii)whether more
				than 36 months have passed since the date the action was filed; and
									(B)identifies—
									(i)the court, the presiding judge, and the
				case number; and
									(ii)the plaintiff and counsel for the
				plaintiff; and
									(3)for each settlement or final judgment,
				except a settlement or final judgment described in paragraph (4), a summary of
				the civil action that includes—
								(A)the nature of the civil action;
								(B)the amount of the payment or other relief
				granted or agreed;
								(C)the amount of attorneys fees paid;
				and
								(D)the nature of any rulemaking or other
				agency action commenced due to the settlement or judgment; and
								(4)for each settlement or final judgment
				involving a judgment under seal or a confidentiality agreement or order—
								(A)the parties to the settlement or final
				judgment; and
								(B)each cause of action alleged in the
				complaint.
								.
			(b)Technical and
			 conforming amendmentThe
			 table of sections for chapter 6 of title 5, United States Code, is amended by
			 adding at the end the following:
				
					
						613. Litigation
				management.
					
					.
			
